Title: Abigail Adams to Mercy Otis Warren, 5 December 1773
From: Adams, Abigail
To: Warren, Mercy Otis


     
      My Dear Mrs. Warren
      Boston December 5. 1773
     
     Do not my Worthy Friend tax me with either Breach of promise; or neglect towards you, the only reason why I did not write to you immediately upon your leaving Town, was my being seized with a Fever which has confined me almost ever since, I have not for these many years known so severe a fit of Sickness.
     I am now thro’ the favour of Heaven so far restored as to be able to leave my chamber some part of the Day. I will not make any other apology for my past neglect being fully sensible that I alone have been the Sufferer. My pen which I once Loved and delighted in; has for a long time been out of credit with me. Could I borrow the powers and faculties of my much valued Friend, I should then hope to use it with advantage to my self and delight to others.
     Incorrect and unpolished as it is I will not suffer a mistaken pride so far to lead me astray as to omit the present opportunity of improvement, and should I prove a tractable Scholer, you will not find me tardy.
     You Madam are so sincere a Lover of your Country, and so Hearty a mourner in all her misfortunes that it will greatly aggravate your anxiety to hear how much she is now oppressed and insulted. To you, who have so throughly look’d thro the Deeds of Men, and Develloped the Dark designs of a Rapatio’s Soul, No action however base or sordid, no measure however Cruel and Villanous, will be matter of any Surprize.
     The Tea that bainfull weed is arrived. Great and I hope Effectual opposition has been made to the landing of it. To the publick papers I must refer you for perticuliars. You will there find that the proceedings of our Citizens have been United, Spirited and firm. The flame is kindled and like Lightning it catches from Soul to Soul. Great will be the devastation if not timely quenched or allayed by some more Lenient Measures.
     Altho the mind is shocked at the Thought of sheding Humane Blood, more Especially the Blood of our Countrymen, and a civil War is of all Wars, the most dreadfull Such is the present Spirit that prevails, that if once they are made desperate Many, very Many of our Heroes will spend their lives in the cause, With the Speach of Cato in their Mouths, “What a pitty it is, that we can dye but once to save our Country.”
     “Tender plants must bend but when a Goverment is grown to Strength like some old oak rough with its armed bark, it yealds not to the tug, but only Nods and turns to sullen State.”
     Such is the present Situation of affairs that I tremble when I think what may be the direfull concequences—and in this Town must the Scene of action lay. My Heart beats at every Whistle I hear, and I dare not openly express half my fears.—Eternal Reproach and Ignominy be the portion of all those who have been instrumental in bringing these fears upon me. There was a Report prevaild that to morrow there will be an attempt to Land this weed of Slavery. I will then write further till then my worthy Friend adieu.
     
     
      December 11
     
     Since I wrote the above a whole week has Elapsed and nothing new occurred concerning the tea. Having met with no opportunity of sending this I shall trespass further upon your patience. I send with this the 1 volume of Moliere, and should be glad of your oppinion of them. I cannot be brought to like them, there seems to me to be a general Want of Spirit, at the close of every one I have felt dissapointed. There are no characters but what appear unfinished and he seems to have ridiculed Vice without engageing us to Virtue, and tho he sometimes makes us Laugh, yet tis a Smile of indignation. There is one negative Virtue of which he is possess’d I mean that of Decency. His Cit. turnd Gentleman among many others has met with approbation—tho I can readily acknowledg that the cit. by acting so contrary to his real character has displayed a stupid vanity justly deserving ridicule, yet the Fine Gentleman who defrauds and tricks him, is as much the baser character as his advantages are
      superior to the others. Moliere is said to have been an Honest Man, but sure he has not coppied from his own Heart—tho he has drawn many pictures of real Life, yet all pictures of life are not fit to be exibited upon the Stage. I fear I shall incur the charge of vanity by thus criticising upon an Author who has met with so much applause. You Madam I hope will forgive me. I should not have done it, if we had not conversd about it before. Your judgment will have great weight with Your Sincere Friend,
     
      Abigail Adams
     
    